DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on the 11th of November, 2020 has been entered.

Allowable Subject Matter
3.	Claims 1 and 3-33 (renumbered to as Claims 1-32) are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a network interface device comprising hardware, the network interface device being configured to handle a physical layer connection between the data processing system and a network, and to provide an interface via the hardware of the network interface device between a first driver and the network, between a second driver and the network, and between the first driver and the second driver; an operating system; at least one user level application; the first driver; and the second driver; wherein the first driver is configured to receive at least a part of first data from said network via said network interface device and to provide second data to the second driver via the hardware of said network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’.
Independent Claim 18 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a method in a data processing system comprising a network interface device comprising hardware, the network interface device being configured to handle a physical layer connection between the data processing system and a network and to provide an interface via the hardware of the network interface device between a first driver and the network, between a second driver and the network, and between the first driver and the second driver, said method comprising: receiving at least a part of first data at said first driver from said network; providing second data from said first driver to the second driver via the hardware of said network interface device; and in response to receiving said second data at the second driver, providing, by the second driver, information to an entity’.
Independent Claim 19 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a network interface device comprising hardware, the network interface device being configured to handle a physical layer connection between a data processing system and a network, and to provide an interface via the hardware between a first driver and a network, between a second driver and the network, and between the first driver and the second driver, said network interface device configured to: in response to receiving first data from said network, trigger provision of at least a part of said first data to the first driver; and communicate second data from the first driver to the second driver via the hardware of the network interface device, the second driver being configured to provide information to an entity in response to receipt of the second data’.
Independent Claim 20 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a non-transitory computer program product comprising computer executable instructions which, when run on a data processing system comprising a network interface device comprising hardware, wherein the network interface device is configured to handle a physical layer connection between the data processing system and a network and to provide an interface via the hardware of the network interface device between a first driver and the network, between a second driver and the network, and between the first driver and the second driver, cause the data processing system to carry out a method comprising: in response to receiving first data at said network interface device from the network, providing at least a part of said first data from said network interface device to the first driver; and communicating, with said network interface device, second data from said first driver to the second driver via the hardware of said network interface device, the second driver being configured to provide information to an entity in response to receipt of the second data’.
Independent Claim 23 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a method of operating a network interface device, the network interface device comprising hardware and being configured to handle a physical layer connection between a data processing system and a network, the data processing system comprising a first driver and a second driver, the method comprising: in response to receiving first data from said network at the network interface device, triggering provision of at least a part of said first data from the network interface device to the first driver; and communicating second data from the first driver to the second driver via the hardware of the network interface device, the second driver being configured to provide information to an entity in response to receipt of the second data’.
Independent Claim 32 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one circuit of a network interface device, cause the at least one circuit to carry out a method of operating a network interface device, the network interface device being configured to handle a connection between a data processing system and a network, the data processing system comprising a first driver and a second driver, the method comprising: in response to receiving first data from said network at the network interface device, triggering provision of at least a part of said first data from the network interface device to the first driver; and communicating second data from the first driver to the second driver via hardware of the network interface device, the second driver being configured to provide information to an entity in response to receipt of the second data’.
Independent Claim 33 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a data processing system comprising: a network interface device comprising hardware, the network interface device being configured to handle a physical layer connection between the data processing system and a network, and to provide an interface via the hardware of the network interface device between a first driver and the network, between a second driver and the network, and between the first driver and the second driver; the first driver; and the second driver; wherein the8141610.1Application No.: 15/633,5669 Docket No.: S1947.70014US02 Amendmentfirst driver is configured to receive at least a part of first data from said network via said network interface device and to provide second data to the second driver via the hardware of said network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.